Title: To George Washington from John Hancock, 16 September 1777
From: Hancock, John
To: Washington, George



Sir,
Philada September 16. 1777.

I have this moment Rec’d a Note from Genl Dickinson desiring the Inclos’d Letter from him might be Sent to you by Express; he Judges the Enemy’s Force in Jersey to be 4000 strong.
I will not Detain the Express longer than just to Inclose you the Resolution of Congress submitting to you the Execution of the Resolve respectg General Sullivan.
Your favr of this Day I have just Rec’d; I am with the utmost Respect, Sir Your most Obed. servt

John Hancock Presdt

